DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species II, i.e. claims 5-7, in the reply filed on August 26, 2022 is acknowledged.
	Applicant's election with traverse of Species II in the reply filed on August 26, 022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to consider all claims in the application.  This is not found persuasive because there has been found to be patentably distinct species that are independent or distinct from one another and have been found to have mutually exclusive characteristics, as stated in the previous restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vital sign of the person " in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shahin et al. (US 2017/031948).
Shahin et al. discloses;

1.  A human condition detecting device comprising (e.g., via the disclosed mirror and system, Fig 1 & 2): a depth image-capture module for capturing a depth image of a target area (e.g., via the disclosed depth sensor 104/204); a millimeter-wave radar module for detecting breath or heartbeat in the target area to generate a detecting signal (e.g., via microwave pulse sensor 105/205); a thermal image-capture module for capturing a thermal image of the target area (e.g., via the disclosed element 103/203); a warning module; and a processor module (e.g., via the disclosed CPU 201) for executing a process to determine whether a person is in the target area and the human condition of the person, the process comprising: determining whether there is any human body figure in the target area in accordance with the depth image; determining whether there is any breath or heartbeat in the target area (e.g., via the disclosed other sensors 208) in accordance with the detecting signal when determined there is no human body figure in the target area; and determining whether the vital sign of the person in the target area is abnormal in accordance with the detecting signal and the thermal image when determined there is breath or heartbeat in the target area (e.g., via the disclosed sensors that detect and determine specific functionality, i.e. user interface functionality, or biological information of a subject, i.e. tracking body movement, detect when a subject is facing the mirror); wherein the processor module further actuates the warning module to generate a warning when the vital sign of the person in the target area 1s determined as abnormal {e.g., [0033]-[0035], [0040]-[0053] & (Figs 1-2)}.

5. The human condition detecting device according to claim 1, wherein the process executed by the processor module comprises: determining whether there is any event of movement in the target area in a predetermined time period in accordance with the depth image and/or the detecting signal when determined there is no human body figure in the target area; wherein the processor module determines whether breath or heartbeat (e.g., via element 208) is in the target area in accordance with the detecting signal when determined there is at least one event of movement (e.g., [0033]-[0034], [0036]-[0037] & [0056]-[0058])

6. The human condition detecting device according to claim 1, wherein the process executed by the processor module comprises: determining whether there is any event of movement in the target area in a predetermined time period in accordance with the depth image (e.g., via element 104/204 and/or the detecting signal when determined the vital sign of the person is abnormal in the target area; wherein the processor module actuates the warning module to generate a warning when determined no event of movement in the target area (e.g., [0033]-[0034], [0036]-[0037] & [0056]-[0058]).

7. The human condition detecting device according to claim 5, wherein the process executed by the processor module comprises: determining whether there is any event of movement in the target area in a predetermined time period in accordance with the depth image and/or the detecting signal when determined the vital sign of the person is abnormal in the target area; wherein the processor module actuates the warning module to generate a warning when determined no event of movement in the target area (e.g., [0033]-[0034], [0036]-[0037] & [0056]-[0058]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792